UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2006 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: None PureDepth, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4831825 (I.R.S. Employer Identification No.) 255 Shoreline Drive, Suite 610, Redwood City, California 94065 (Address of principal executive offices) (650) 632-0800 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of December 11, 2006 there were 65,681,099 shares of the issuer’s common stock, $0.001 par value, outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Restatement Explanatory Note: The undersigned Issuer hereby amends its Quarterly Report on Form 10-QSB for the quarter ended October 31, 2006 in order to (a) restate its previously issued financial statements for the quarter ended and nine months ended October 31, 2006 to correct the Company’s computations of stock-based compensation under Statement of Financial Accounting Standards No. 123(R), (b) correct the computation of the depreciation expense, included in the quarter ended and nine months ended October 31, 2006 report, and (c) amend the Notes to the Financial Statement. Part I Financial Information Item 1: Financial Statements The financial statements in the quarterly report are restated as follows: (a) the consolidated balance sheet is restated in the form of (i) a reduction in the accumulated deficit and additional paid in capital by the same amount, $725,981, to correct the Company’s computations of stock-based compensation, resulting in no net impact on total stockholders’ equity, and (ii) increasing net property and equipment and reducing the accumulated deficit by the same amount $101,539 to correct the Company’s computations of depreciation expense, (b) the consolidated statements of operations for the three months ended October 31, 2006 are restated in the form of (i) an increase of operating expenses in sales and marketing in the amount of $38,224, a reduction in general and administrative in the amount of $172,841and an increase in research and development in the amount of$10,530, and (ii) a reduction of depreciation expense in the amount of$31,207 resulting in a reduction of the reported net lossin the amount of$155,294, (c) the consolidated statements of operations for the nine months ended October31, 2006 are restated for operating expense reductions in stock based compensation and depreciation expense in the form of (i) a reduction in sales and marketing in the amount of$33,296, (ii) a reduction in general and administrative in the amount of $620,571, (iii) a reduction in research and development in the amount of$72,114, and (iv) a reduction of depreciation expense in the amount of$101,539, resulting in a reduction of the reported net lossin the amount of$827,520, There is a “restated” notation in the attached financial statements, wherever there has been a restatement from the previously filed financial statements. The Notes to the consolidated financial statements have been restated to reflect, and Note 2 has been added to describe, the restatement changes in the restated consolidated balance sheet, restated consolidated statement of operations and restated consolidated statements of cash flows.A pro forma presentation has been added to the consolidated statement of operations to show the summary effect of the above changes to the reported net loss. In addition to the above restatements, immaterial corrections and changes to certain summations and presentations have been made or line items renamed for a more informative presentation.These corrections and renaming changes did not have an impact on previously reported financial position, cash flow, or results of operations. Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations No Changes Item 3: Controls and Procedures No Changes 2 Part II Other Information No Changes Except as described above, this Amendment does not include any other revisions to the original Quarterly Report and, accordingly, does not include any other updated information about changes in events, estimates or other developments subsequent to the filing date of the original Quarterly Report. 3 PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (unaudited) October 31, 2006 (Restated) Unaudited ASSETS Current assets: Cash and cash equivalents $ 9,877,476 Restricted cash 60,298 Accounts receivable 52,700 Prepaid expenses 209,056 Total current assets 10,199,530 Property & Equipment (net) (restated) 395,588 Other Assets: Intellectual property (net) 2,561,630 Other assets held for sale 796 Total other assets 2,562,426 Total assets (restated) $ 13,157,544 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion - notes payable $ 108,661 Accrued interest 60,811 Accounts payable 201,690 Accrued expenses 310,886 Accrued payroll 97,283 Deferred revenue 750,000 Total current liabilities 1,529,331 Note payable 554,726 Deferred revenue - non-current portion 2,971,154 Total liabilities 5,055,211 Commitments & Contingencies - Stockholders' equity: Preferred stock, $0.001 par value,10,000,000 shares authorized, no shares outstanding Common stock, $0.001 par value, 190,000,000 shares authorized, 65,681,099 shares issued and outstanding 65,681 Additional paid-in-capital (restated) 31,626,603 Accumulated deficit (restated) (22,879,050 ) Accumulated other comprehensiveloss (710,901 ) Total stockholders' equity (restated) 8,102,333 Total liabilities and stockholders' equity (restated) $ 13,157,544 The accompanying notes are an integral part of these unaudited financial statements 4 PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS and COMPREHENSIVE (LOSS) (Unaudited) Three Months Ended October 31, Nine Months Ended October 31, 2006 (Restated) 2005 2006 (Restated) 2005 Net sales $ 81,496 $ - $ 81,496 $ - Cost of goods sold 55,178 - 55,178 - Gross profit 26,318 - 26,318 - Operating expenses Depreciation and amortization (restated) 83,542 83,782 236,551 286,526 Sales and marketing (restated) 484,863 196,856 1,480,112 550,337 Professional fees 184,124 22,582 559,668 154,105 Loss on fixed asset disposal 18,092 - 18,092 5,444 General and administrative (restated) 1,494,147 843,197 4,114,210 1,771,924 Research and development (restated) 306,642 367,100 1,855,291 1,255,658 Total operating expenses (restated) 2,571,410 1,513,517 8,263,924 4,023,994 Operating loss (restated) (2,545,092 ) (1,513,517 ) (8,237,606 ) (4,023,994 ) Other income (expense) Interest, net 59,827 (51,759 ) 69,901 (101,644 ) Grant receipts - - 1,850 7,324 Foreign exchange gain (loss) (14,305 ) (7,850 ) 34,922 72,051 Other income 2,039 66,654 86,269 157,450 Total other net income (loss) 47,561 7,045 192,942 135,181 Loss before income tax (restated) (2,497,531 ) (1,506,472 ) (8,044,664 ) (3,888,813 ) Income tax provision - Loss from continuing operations (restated) (2,497,531 ) (1,506,472 ) (8,044,664 ) (3,888,813 ) Income (loss) from discontinued operations, net of income tax - 15,279 - Netloss (restated) $ (2,497,531 ) $ (1,506,472 ) $ (8,029,385 ) $ (3,888,813 ) Other comprehensive income gain/loss Net loss per statement of operations (restated) $ (2,497,531 ) $ (1,506,472 ) $ (8,029,385 ) $ (3,888,813 ) Foreign currency gain (loss) adjustments - 33,132 (138,206 ) Total comprehensive loss (restated) $ (2,497,531 ) $ (1,506,472 ) $ (7,996,253 ) $ (4,027,019 ) Pro forma Information for restatement: Net loss as previously reported $ (2,652,825 ) $ (8,856,905 ) Adjustment in stock based compensation 124,087 725,981 Adjustment in depreciation expense 31,207 101,539 Net loss, (restated) $ (2,497,531 ) $ (8,029,385 ) The accompanying notes are an integral part of these unaudited financial statements 5 PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS and COMPREHENSIVE (LOSS) (Unaudited) Three Months Ended October 31, Nine Months Ended October 31, 2006 (Restated) 2005 2006 (Restated) 2005 Basic and diluted loss per share Loss from continuing operations (restated) $ (0.04 ) $ (0.06 ) $ (0.14 ) $ (0.14 ) Netloss (restated) $ (0.04 ) $ (0.06 ) $ (0.14 ) $ (0.14 ) Weighted average shares outstanding basic & diluted 57,261,454 27,177,371 57,182,066 27,089,894 The accompanying notes are an integral part of these unaudited financial statements 6 PUREDEPTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended October 31, 2006 (Restated) 2005 Cash flows from operating activities: Netloss $ (8,029,385 ) $ (3,888,813 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 236,551 286,526 Stock-based compensation expense 3,368,809 1,209,618 Non-cash interest expense - 68,978 Loss on disposal of fixed assets 18,092 5,444 Foreign exchange (gain) (34,922 ) (72,051 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable, trade 19,295 (54,642 ) (Increase) in prepayments (155,572 ) (241,680 ) Increase(decrease) in accounts payable (90,686 ) 393,271 Increase in deferred revenue 3,721,154 - Increase (decrease) in payable in accrued expenses 323,399 (75,165 ) Increasein accrued interest 55,674 1,546 Net cash used in operating activities (567,591 ) (2,366,968 ) Cash flows from investing activities: Payments for purchases of fixed assets (270,613 ) (178,352 ) Expenditures - intellectual property (223,260 ) (222,581 ) Net cash used in investing activities (493,873 ) (400,933 ) Cash flows from financing activities: Proceeds from issuance of common stock, net 10,123,845 Proceeds from short-term borrowing - 65,873 Increase(decrease) in short-term borrowings (29,585 ) - Issuance of related party note payable - 2,555,377 Stock subscriptions received - 307,490 Net cash provided by financing activities 10,094,260 2,928,740 Effect of exchange rate changes on cash and cash equivalents 46,980 76,727 Net increasein cash and cash equivalents 9,079,776 237,566 Cash and cash equivalents at beginning of period 857,998 114,817 Cash and cash equivalents at end of period $ 9,937,774 $ 352,383 Supplemental cash information: Notes and accrued interest converted to stock $ 774,330 $ 4,824,890 Cash paid for interest $ 19,215 $ 801 Cash paid for income taxes $ - $ - Warrants issued for stock issuance costs (restated) $ 1,840,779 $ - The accompanying notes are an integral part of these unaudited financial statements 7 PUREDEPTH, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Basis of Presentation The accompanying unaudited financial statements of PureDepth, Inc. (“the Company") are presented in accordance with the requirements for Form 10-QSB and Article 10 of Regulation S-X and Regulation S-B. Accordingly, they do not include all of the disclosures required by generally accepted accounting principles in the United States of America. In the opinion of management, all adjustments (all of which were of a normal recurring nature) considered necessary to fairly present the financial position, results of operations, and cash flows of the Company on a consistent basis, have been made. These results have been determined on the basis of generally accepted accounting principles and practices applied consistently with those used in the preparation of the Company's Annual Financial Statements for the ten months ended January 31, 2006 and year ended March 31, 2005. Operating results for the nine months ended October 31, 2006 are not necessarily indicative of the results that may be expected for the fiscal year ending January 31, 2007. The accompanying condensed consolidated financial statements for the interim period should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended January 31, 2007 included in the Company’s Annual Report on Form 10-KSB filed with the Commission on May 31, 2007. Those statements contain a summary of significant accounting policies. Certain amounts in the prior periods have been reclassified to conform to the current presentation. Note 2 – Restatement The Company’s management concluded after reviewing the computations related to stock based compensation and the activity related to fixed asset depreciation, that it needed to restate its previously filed Forms 10-QSB for the nine months ended October 31, 2006 to correct the Company’s computations of stock based compensation and to correct depreciation expense. The consolidated balance sheets at October 31, 2006 will be corrected by increasing net property and equipment by $101,539 for the depreciation correction, reducing accumulated deficit by $827,520 for the cumulative net loss adjustment and reducing additional paid in capital by $725,981 for the stock based compensation correction resulting in net increases in total assets and stockholders’ equity of $101,539. The consolidated statements of operations for the three months ended, and nine months ended October 31, 2006 will be corrected by reducing total operating expenses by $31,207 and $101,539 respectively for depreciation expense and $124,087 and $725,981 respectively for stock based compensation expense, resulting in a restated net loss of $2,497,531 and $8,029,385, respectively. The restatement resulted in a decrease in the loss per share from $(0.05) to $(0.04) per share for the three months ended October 31, 2006 and no change in the loss per share for the nine months ended October 31, 2006. Note 3 -Description of Business The Company - Description of Business PureDepth, Inc., along with our wholly owned subsidiaries, PureDepth Limited (PDL) and PureDepth Incorporated Limited (PDIL) develops, manufactures, markets and supports multi-layer display technology. We believe our technology has gaming, military, automotive and handheld video display applications. Prior to our entry into a significant licensing revenue contract during the quarter ended October 31, 2006, we were considered a development stage enterprise and reported our financial information in accordance with Statement of Financial Accounting Standards (SFAS) No. 7 Accounting and Reporting by Development Stage Enterprises. The contract resulted in the Company no longer being considered development stage under SFAS No. 7. 8 Note 4 - Merger On March 31, 2006 and pursuant to an Agreement and Plan of Merger and Reorganization dated March 16, 2006, PureDepth, Inc., a California corporation (PDI-CA) entered into a merger with PureDepth Technologies, Inc., a Delaware corporation and wholly owned subsidiary of Diamond One, Inc., a Colorado corporation quoted on the OTC Bulletin Board. As a result of the merger, PureDepth Technologies, Inc. succeeded to the business of PDI-CA, and survived as a wholly owned operating subsidiary of Diamond One, Inc. The merger was effected by the filing of a certificate of merger with the Delaware Secretary of State on March 31, 2006. At the effective time of the merger, the legal existence of the PDI-CA ceased and all of the 23,311,855 shares of the PDI-CA’s common stock that were outstanding immediately prior to the merger were cancelled. Simultaneously, PDI-CA’s former stockholders received an aggregate of 233,118.55 shares of Diamond One, Inc’s Series A Preferred Stock, representing approximately 89% of the registrant’s outstanding voting power after the merger. In addition, all securities convertible into and exercisable for shares of the PDI-CA’s common stock (e.g. options and warrants) that were outstanding immediately prior to the merger were cancelled, and their holders received similar securities for the purchase of Diamond One, Inc. common stock. Prior to the merger and pursuant to authority granted to it by the registrant’s articles of incorporation, as amended, Diamond One, Inc’s board of directors approved and adopted a Certificate of Designation relating to a new class of preferred stock denominated Series A Preferred Stock.On May 10, 2006 all outstanding shares of Series A Preferred Stock automatically converted into shares of common stock on a 229.021-for-1 basis upon the effectiveness of an additional amendment to Diamond One, Inc’s articles of incorporation which increased the number of shares of authorized common stock.In total, former holders of PDI-CA securities now hold approximately 93% of the outstanding common stock of Diamond One, Inc. on a fully diluted basis. The merger represented a change in control of Diamond One, Inc. as greater than 50% of the issued and outstanding voting stock of the registrant on a post-merger basis is now held by the former holders of PDI common stock. In addition, and simultaneously with the effectiveness of the merger, the board of directors of Diamond One, Inc. was reconstituted by the appointment of Messrs. David Hancock, Fred Angelopoulos and Mark Kalow to its Board of Directors, and the resignation of Messrs. Troy Fullmer and Robert Chramosta.Messrs. Fullmer and Chramosta also resigned their positions as officers. In their place, Fred Angelopoulos was appointed as its Chief Executive Officer and President, and Kristin Bowman was appointed as Chief Operating Officer, Secretary and acting Chief Financial Officer.All prior operations of Diamond One, Inc. were divested to the former directors of that company. On May 8, 2006 the name of PureDepth Technologies, Inc., the surviving reincorporation merger entity, was changed to PureDepth, Inc. On May 30, 2006, PureDepth, Inc. (f/k/a Diamond One, Inc.) consummated a short-form merger with a wholly owned Delaware subsidiary, pursuant to which it reincorporated in the State of Deleware. After the reincorporation, the Company’s name remains “PureDepth, Inc.”. For a full description of the merger transaction refer to the Form 8-K and Form 8-K/A filed with the Securities and Exchange Commission on April 6, 2006 and June 16, 2006, respectively. The merger was accounted for as a reverse acquisition in accordance with SFAS No. 141 Business Combinations in which PDI was identified as the acquiring entity and Diamond One, Inc was identified as the acquired entity.Any remaining identifiable assets and liabilities of Diamond One, Inc. were assigned fair values at the acquisition date. No goodwill was recognized.The assets of the Company were incorporated into the group financial statements at their pre-merger carrying values at the date of the business combination.Comparative financial information for periods prior to the merger is presented for the former PDI entity. 9 The following is pro-forma results of operations as if the transaction had occurred at the beginning of each period presented: Ninemonths ended October 31, 2006 (Restated) 2005 Net Sales $ 81,496 $ Operating loss (8,237,606 ) (4,023,994 ) Other income (expense) 192,942 135,181 Income/(loss) from discontinued operations 15,279 (45,447 ) Pro-forma net loss (8,029,385 ) (3,934,260 ) Pro-forma net loss per share * (restated) $ (0.14 ) $ (0.12 ) Pro-forma weighted average shares outstanding 57,182,066 32,345,294 * Pro-forma net loss per share is computed as if all preferred shares are converted as of the beginning of the period. Note 5 – Discontinued Operations Divestiture of Former Business Prior to the merger, Diamond One, Inc. had assigned all of its assets and liabilities, specifically including the coin and exchange business owned and operated by Diamond One, Inc., to Numismatic Capital Group. As part of the merger agreement on May 9, 2006, the former officers of Diamond One, Inc. exercised an option to acquire Numismatic Capital Group at the net book value.The Company recorded income from operations of the discontinued coin and exchange operation of $15,279 for the nine months ended October 31, 2006. Note 6 - Stockholder’s Equity On February 23, 2006, in connection with a private placement offering, the Company issued common stock and warrants to its majority shareholder, K1W1, in exchange for the forgiveness of debt totaling $774,330.In this transaction the Company issued 772,286 shares of common stock, 386,143 three-year A-warrants to purchase 386,143 shares of common stock at an exercise price of $2.75 per share and 386,143 one-year B-warrants to purchase 386,143 shares of common stock at an exercise price of $2.00 per share. On March 1, 2006, in a private placement offering, the Company issued common stock and warrants for cash of totaling $4,264,480 net of issuance costs of $3,021,299.Also included in the transaction is the issuance of 350,000 shares of subscribed capital received in January 2006.In this offering the Company issued 5,795,000 shares of common stock,three-year A-warrants to purchase 2,897,500 shares of common stock at an exercise price of $2.75 per share and one-year B-warrants to purchase 2,897,500 shares of common stock at an exercise price of $2.00 per share. In connection to the private placement and included in the issuance costs the Company also issued three-year C-warrants (adjusted to reflect the March 31, 2006 merger transaction) to purchase 1,082,811 shares of common stock at an exercise price of $0.44 per share in the amount of $1,840,779 for services related to the private placement. On March 31, 2006 the Company issued 31,800 shares of common stock pursuant to the exercise of common stock options for a former employee at an exercise price of $0.65 per share for cash totaling $20,670. On March 31, 2006, the effective date of the merger, the Company converted 23,311,855 shares of the Company’s common stock that were outstanding immediately prior to the merger to an aggregate of 233,118.55 shares of Series A Preferred Stock at a one-for-hundredratio. On March, 31, 2006 the Company issued 6,255,400 shares of common stock in exchange for the 6,255,400 shares of the common stock of Diamond One, Inc. surrendered at the time of the merger. 10 On May 9, 2006 the Company converted all 233,118.55 shares of the Series A Preferred Stock issued in the acquisition of Diamond One into an aggregate of 53,389,045 shares of common stock at a 229.01-for-one ratio.The conversion was effected pursuant to the terms of the Certificate of Designation for the registrant’s Series A Preferred Stock, which provided that all outstanding preferred shares of that series would automatically convert upon an increase in the number of shares of common stock authorized for issuance under the registrant’s articles of incorporation.Pursuant to the merger, warrants were automatically converted and their respective post merger exercise prices became $1.20 for A-warrants and $0.87 for B-warrants. On May 9, 2006 pursuant to the exercise of an Option Agreement held by the Company, dated March 16, 2006, the Company transferred all of the outstanding membership interests in its wholly owned subsidiary, Numismatic Capital Group, LLC to Messrs. Charmosta and Fullmer, the former officers of Diamond One, Inc., in exchange for 1,000,000 shares of our common stock held by them.The transaction was accounted for at the net book value of the assets transferred with no gain or loss recognized. The Company subsequently cancelled these shares. On July 11, 2006 the Company accepted an in-process stock subscription relating to the March 2006 private placement and issued common stock and warrants for cash totaling $50,000.In this offering, the Company issued 114,510 shares of common stock, three-year A-warrants to purchase 57,255 shares of common stock at an exercise price of $1.20 per share and one-year B-warrants to purchase 57,255 shares of common stock at an exercise price of $0.87 per share. On July 31, 2006 in a private placement transaction with existing investors who were holders of B-warrants, the Company exercised B-warrants and issued common stock and warrants for cash totaling $5,860,717, net of issuance costs.In this transaction, the B-warrant holders exercised their B-warrant for $0.87 in exchange for a share of common stock and one three-year D-warrant.The Company issued 6,716,044 shares of common stock and three-year D-warrants to purchase 6,716,044 shares of common stock at an exercise price of $1.20 per share. On September 6, 2006 the Companyissued D-warrants to purchase 344,000 shares of common stock at an exercise price of $1.20 per share for professional services valued at $675,960. In September 2006 the Company issued 206,100 shares of common stock pursuant to the exercise of stock options for cash totaling $58,035 at an exercise price of $0.28 per share. Note 7 - Stock Option Plan Prior to the merger, and effective March 31, 2006, the Board of Directors of PureDepth, Inc. approved and authorized an amendment and restatement of its Second Amended and Restated Executive Share Option Plan No. 3 (the “Prior Plan”) into the 2006 Stock Incentive Plan (the “Plan”) and entered into agreements with each of the existing option holders whereby such option holders agreed that the Plan would thereafter govern their respective options. The amendment had no effect upon the number of options or the strike prices. As a result of the merger, all unvested stock options issued under the Plan vested upon the effective date of the merger, March 31, 2006. The option shares are not currently registered under Form S-8 but, when registered, they would be available for sale into the market. Options issued under the Company’s Prior Plan, except those issued to David Hancock and Keith Phillips, carried certain anti-dilution rights with respect of company securities issued prior to the merger transaction. Upon closing of the private placement offering of PureDepth, Inc. on March 1, 2006, further options were deemed to be issued to various holders under the Plan holding anti-dilution rights with subsequent vesting of those options occurring under the accelerated vesting provisions on the reverse acquisition date, being March 31, 2006. These anti-dilution rights terminated at the effective time of the merger, and were not carried forward under the Plan. 11 A summary of option activity under the Plan as of October 31, 2006 is presented below: Options Shares Weighted- Average Exercise Price Outstanding at beginning of period 12,450,570 $ 0.29 Granted 955,200 $ 3.04 Exercised (206,100 ) $ 0.28 Forfeited or expired (385,994 ) $ 0.28 Outstanding at October 31, 2006 12,813,676 $ 0.56 Exercisable at October 31, 2006 11,858,476 $ 0.28 The following table summarizes significant ranges of outstanding and exercisable options as of October 31, 2006: Stock Options Outstanding Stock Options Exercisable Range of Exercise Price Number Outstanding Weighted Average Remaining Contractual Life (In Years) Weighted Average Exercise Price per Share Aggregate Intrinsic Value ($000) Number Exercisable Weighted Average Exercise Price per Share Aggregate Intrinsic Value ($000) $0.28 - $0.44 11,858,476 5.9 $0.28 $37,080 11,858,476 $0.28 $37,080 $2.07 - $2.95 346,800 6.8 $2.51 312 0 - - $3.03 - $3.41 608,400 7.0 $3.33 49 0 - - Total 12,813,676 6.0 $0.52 $37,441 11,858,476 $0.28 $37,080 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value based on the Company’s closing stock price of $3.41 as of October 31, 2006. Stock Compensation We currently use the Black-Scholes option pricing model to determine the fair value of stock options. The determination of the fair value of stock-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables. These variables include our expected stock price volatility over the term of the awards, actual and projected employee stock option exercise behaviors, risk-free interest rate and expected dividends. We estimate the volatility of our common stock by using our limited historical data and similar entities.We base the risk-free interest rate that we use in the option valuation model on U.S. Treasury issues with remaining terms similar to the expected term on the options. We do not anticipate paying any cash dividends in the foreseeable future and therefore use an expected dividend yield of zero in the option valuation model. We are required to estimate forfeitures at the time of grant and revise those estimates in subsequent periods if actual forfeitures differ from those estimates. All stock-based payment awards are amortized on a straight-line basis over the requisite service periods of the awards, which are generally the vesting periods. To determine the expected term of out employee awards granted we utilized the simplified approach as defined by SEC Staff Accounting Bulletin No. 107, Share-Based Payment (SAB107). 12 Note 8 - Income Taxes For the three months and nine months ended October 31, 2006, we incurred operating losses of approximately $2.5 million and $8.0 million, respectively, and accordingly we made no provision for income taxes has been recorded. In addition, we recorded no benefit for income taxes due to the uncertainty of the realization of any tax assets. At January 31, 2006, PureDepth, Inc. (California) had both a federal and state net operating loss carry-forward of $1,016,582. Further, there were foreign net operating loss carry-forwards of $3,102,917 in respect of PureDepth, Inc’s. foreign subsidiaries. In addition, at January 31, 2006, Diamond One, Inc. reported approximately $43,000 of federal and state net operating losses, but has not assessed the current status of net operating loss carry-forwards following reorganization. Net operating loss carry-forwards, if not utilized, will begin to expire within twenty years for federal purposes and within ten years for California purposes. The foreign net operating tax loss carry-forward can be carried forward indefinitely unless a change in ultimate control of the loss companies results. For financial reporting purposes, we have incurred a loss in each period since its inception. Based on the available objective evidence, including the history of losses, management believes it is currently more likely than not that the net deferred tax assets will not be fully realizable. Accordingly, we provided a full valuation allowance against its net deferred tax assets. Note 9 - Related Parties On February 23, 2006, in connection with a private placement offering, the Company issued common stock and warrants to its majority shareholder, K1W1, in exchange for the forgiveness of debt totaling $774,330.In this transaction the Company issued 772,286 shares of common stock, 386,143 three-year A-warrants to purchase 386,143 shares of common stock at an exercise price of $2.75 per share and 386,143 one-year B-warrants to purchase 386,143 shares of common stock at an exercise price of $2.00 per share. On March 31, 2006 the Company issued options to purchase 232,932 shares of common stock at an exercise price of $0.44 to Mark Kalow pursuant to his agreement to serve as a director. On May 9, 2006 pursuant to the exercise of an Option Agreement held by the Company, dated March 16, 2006, the Company transferred all of the outstanding membership interests in its wholly owned subsidiary, Numismatic Capital Group, LLC to Messrs. Charmosta and Fullmer, the former officers of Diamond One, Inc., in exchange for 1,000,000 shares of our common stock held by them.The transaction was accounted for at the net book value of the assets transferred with no gain or loss recognized. The Company subsequently cancelled these shares. On August 4, 2006, the Board of Directors of PureDepth, Inc. issued Robert O’Callahan, Chief Financial Officer, and Mark Kalow, Director, each the first tranche of a stock option to purchase shares of PureDepth common stock. The total stock options involved represent 500,000 and 167,067 shares for Messrs. O’Callahan and Kalow, respectively. The option grants have an exercise price of market price as of grant date per share and are otherwise subject to the PureDepth, Inc. stock option plan. The grant issuance will occur in five tranches with 1/5 (or approximately 1/5) of the total stock options involved issuing at the closing price on five dates: August 4, September 5, October 5, November 6, and December 5, 2006. Mr. Kalow did not participate in the Board action regarding his grants. On September 7, 2006 the Board of Directors appointed Mr. John Floisand and Mr. Thomas L. Marcus as directors to fill vacancies on the Board. Each of Mr. Floisand and Mr. Marcus will receive an annual fee of $20,000 as director payable in semi-annual installments and at the beginning of each semi annual period. The Board granted each director an option (the “Initial Option”) to purchase an aggregate of 100,000 shares of the Company’s common stock pursuant to the Company’s 2006 Stock Incentive Plan ("Plan"). The Initial Option will be issued in five equal tranches of 20,000 shares on the following dates: September 7, October 5, November 6, December 5 and January 5. 13 Note 10 – Revenue Recognition In October 2006, we entered into a contract licensing our technology to IGT exclusively for certain markets. A minimum fee was paid and further license fees will be paid once a minimum threshold is exceeded. Revenue Recognition Revenue is derived from licensing sales.Licensing revenues are primarily royalties paid by licensees related to use of intellectual property which include technical transfer, implementation and integration of both hardware and software solutions, post contract support, training, and consulting. Revenues are recognized on licensing (royalties) transactions using the criteria in Staff Accounting Bulletin 104, Revenue Recognition (SAB 104).For revenue transactions that involve software or software related products, we recognize revenue under the guidance established by Statement of Position No. 97-2, Software Revenue Recognition (SOP 97-2).Both SAB 104 and SOP 97-2 state that revenue must be recognized when persuasive evidence of an arrangement exists, delivery of the product or performance of the service has occurred, no significant company obligations with regard to implementation or integration exist, the fee is fixed or determinable and collectibility is reasonably assured.Arrangements for which the fees are not deemed reasonably assured for collection are recognized upon cash collection. Royalties derived from the licensing of intellectual property are recognized when all revenue recognition criteria have been met. Deferred revenue represents payments from customers of non-refundable licensing fees that are ultimately expected to be recognized as revenue, but for which not all revenue recognition criteria have been met.As the revenue recognition criteria is met, deferred revenue is amortized in accordance with the terms of the license agreement on the greater of the straight line basis over the life of the agreement or the units of production method. Note 11–Major Customer One customer accounted for 100% of the Company’s licensing revenues during the three and nine months ended October 31, 2006. The same customer accounted for the entire ending balance of deferred revenue at October 31, 2006. Note 12 - Restricted Cash Restricted cash at October 31, 2006 represents time deposits held at financial institutions as collateral for our potential use of credit limits on credit cards issued. 14 SIGNATURES In accordance with the requirements of the Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUREDEPTH, INC. Date:September 12, 2007 By: /s/Thomas L. Marcus Thomas L. Marcus Interim Chief Executive Officer By: /s/Jonathan J. McCaman Jonathan J. McCaman Chief Financial Officer and Chief Accounting Officer Index to Exhibits Filed with this Report Exhibit No. Description 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer 32.1 Certifications of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 15
